Citation Nr: 0618943	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-28 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran's application for waiver of recovery of 
an overpayment of compensation benefits in the calculated 
amount of $5,381.73 was timely filed.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from June 1988 to February 
1996.  This case comes before the Board of Veterans Appeals' 
(Board) on appeal from a January 2004 decision by the 
Committee of Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  




FINDINGS OF FACT

1.  The veteran was in receipt of VA compensation benefits at 
the 70% rate at the time he was incarcerated in February 2002 
with notices sent to his home address in Tuscon Arizona.

2.  VA received information on April 19, 2002 that the 
veteran had been incarcerated at Estill FCI and was provided 
the address of the penal institution located in South 
Carolina.

3.  RO notice letters dated January 2002, June 2002 and 
November 2002 sent to the veteran's previously reported 
address in Tucson, Arizona were returned as undeliverable.

4.  On December 12, 2002, VA's Debt Management Center (DMC) 
sent the veteran a notice of indebtedness to his previously 
reported address in Tucson, Arizona.

5.  The veteran's report of non-receipt of the December 12, 
200 DMC letter are consistent with the factual record that 
such letter was not sent to his last known address of record.

6.  The veteran did not receive proper notice of the time 
limits to file his application to request a waiver of 
overpayment of VA compensation, and his application for 
waiver of recovery filed in June 2003 must be deemed timely 
filed.


CONCLUSION OF LAW

The veteran filed a timely request for waiver of recovery of 
overpayment of VA compensation benefits.  38 U.S.C.A. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran had been receiving compensation 
benefits at a 70% rate at the time he was incarcerated on a 
felony conviction in February 2002.  Prior to his 
incarceration, he had been receiving his compensation checks 
and correspondence to his home address in Tucson, Arizona.  
He did not notify VA of his incarceration and his benefit 
checks continued to be received.  VA law requires that 
compensation benefits must be reduced for any beneficiary 
incarcerated in a penal institution in excess of 60 days for 
conviction of a felony.  38 C.F.R. § 3.665 (2005).

VA received information on April 19, 2002 that the veteran 
had been incarcerated at Estill FCI and was provided the 
address of the penal institution located in South Carolina.  
RO notice letters dated January 2002, June 2002 and November 
2002 sent to the veteran's previously reported address in 
Tucson, Arizona were returned as undeliverable.  No attempt 
was made to send notice letters to the penal institution.

On December 12, 2002, VA's DMC sent the veteran notice of 
indebtedness to his previously reported address in Tucson, 
Arizona.  DMC reports that the notice letter was not returned 
due to an incorrect address.  No attempt was made to send 
notice to the penal institution.

In January 2003, the veteran had actual notice of his 
indebtedness to VA for an overpayment of compensation 
benefits through a phone contact with a VA counselor.  
However, there is insufficient evidence of record that he 
received notice regarding the statutory time limit for filing 
an application of waiver of recovery of overpayment.  The 
veteran filed an application for waiver of recovery of 
overpayment of VA compensation benefits in June 2003.

The law requires that an application for waiver must be made 
within 180-days from the date of notification of the 
indebtedness by the Secretary to the payee.  38 U.S.C. § 
5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2005).  The 
180-day period may be extended if the individual requesting 
waiver demonstrates to the Chairperson of the Committee on 
Waivers and Compromises that, as a result of an error by 
either the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2)(2005).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.

There is a presumption of regularity that attaches to the 
administrative or governmental procedures of mailing notices.  
Jones v. West, 12 Vet. App. 98, 100 (1998).  The presumption 
is rebutted where a notice is returned as undeliverable and 
the claimant's file discloses other possible and plausible 
addresses available to the Secretary at the time notice was 
sent.  Cross v. Brown, 9 Vet. App. 18, 19 (1996).

The Committee has determined that the veteran received proper 
notice of his indebtedness and appellate rights by means of a 
December 12, 2002 letter sent by the DMC.  A claimant 
undoubtedly has a duty to notify VA of his or her 
whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Proper 
notice to an incarcerated claimant who fails to observe his 
or her Hyson duty may be held to exist when the Secretary is 
not aware of other possible or plausible addresses at the 
time notice was sent.  See Davis v. Principi, 17 Vet. App. 29 
(2003).  In this case, VA was aware of a specific address for 
the veteran at a penal institution in South Carolina in April 
2002.  RO notice letters in January 2002, June 2002 and 
November 2002 were returned as undeliverable.  DMC certifies 
that its December 2002 letter sent to the veteran's home 
address was not returned as undeliverable, but the veteran 
reports never having received the letter.  The Board finds 
that the presumption of regularity for the mailing of the 
December 2002 DMC letter is overcome in this case.  VA, and 
the DMC, had constructive notice that the Tucson, Arizona 
address was not the last known address of record but rather 
the penal institution, and the December 2002 letter was not 
reasonably calculated to reach the veteran.  The Board finds 
that the December 12, 2002 DMC letter cannot serve as the 
notice of indebtedness for purposes of 38 U.S.C.A. § 5302(a) 
and 38 C.F.R. § 1.963(b).

In January 2003, the veteran had actual notice of his 
indebtedness to VA for an overpayment of compensation 
benefits, but he does not acknowledge that he was advised of 
the 180-day time limit to file an application for waiver.  
The veteran filed an application for waiver of recovery in 
June 2003 that must be deemed timely for purposes of 
38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b).


ORDER

The veteran's request for waiver of overpayment for 
compensation benefits was timely filed and, to this extent 
only, his appeal is granted.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


